Citation Nr: 0631647	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  05-34 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Lincoln, Nebraska



THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
March 2003 rating decision to the extent that it did not 
assign separate compensable ratings for bilateral tinnitus, 
for each ear.  


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1957 to December 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Lincoln, 
Nebraska.    


FINDINGS OF FACT

1.  A March 2003 rating decision granted service connection 
for tinnitus and assigned a single 10 percent rating 
therefor, effective August 28, 2002.  The veteran did not 
appeal the decision.  

2.  Under the criteria in effect in March 2003, no rating 
higher than a single 10 percent was permissible for 
tinnitus.

3.  The record does not demonstrate that, in the March 2003 
rating decision, the RO incorrectly applied criteria as they 
existed then such that the outcome of the claim would have 
been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision that granted service 
connection for tinnitus and assigned a single 10 percent 
rating therefor, effective August 28, 2002, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2003).

2.  The March 2003 rating decision, which granted service 
connection for tinnitus and assigned a single 10 percent 
rating therefor, did not constitute CUE and cannot be 
revised or reversed based on CUE.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CUE

In August 2002, the veteran filed his original claim of 
entitlement to service connection for bilateral 
sensorineural hearing loss and tinnitus.  A March 2003 
rating decision granted service connection for both.  It 
assigned a single 10 percent rating for tinnitus and a 
noncompensable rating for bilateral hearing loss, both 
effective August 28, 2002, the date on which the claim was 
filed.  Tinnitus evaluation criteria in effect in March 2003 
(see 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002)) 
permitted only a single 10 percent rating for recurrent 
tinnitus.  It did not explicitly address whether separate 
compensable ratings would be permitted for tinnitus 
perceived bilaterally.  A March 21, 2003 letter informed the 
veteran of the decision and of his appeal rights, but no 
appeal was initiated.  Therefore, the March 2003 rating 
decision is deemed final, although it may be revised or 
reversed if found to have been based on CUE.  38 U.S.C.A. §§ 
5109A, 7105; 38 C.F.R. § 3.105.

Shortly after the issuance of the March 2003 rating 
decision, VA revised Diagnostic Code 6260, effective June 
13, 2003, to clarify existing VA practice that only a single 
10 percent rating is assigned for tinnitus, whether the 
sound is perceived in one ear, both ears, or in the head.  
See 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2003).  

Then, in June 2005, the veteran filed an informal claim that 
there was CUE in the March 2003 rating decision to the 
extent that only a single 10 percent rating was assigned for 
his bilateral tinnitus.  The veteran apparently did so in 
light of a decision of the U.S. Court of Appeals for 
Veterans Claims, issued in April 2005, that determined, in 
pertinent part, that pre-1999 and pre-June 13, 2003 versions 
of Diagnostic Code 6260 required the assignment of dual 
ratings for bilateral tinnitus.  Smith v. Nicholson, 19 Vet. 
App. 63, 78 (2005).  In a June 2005 rating decision, the RO 
confirmed its March 2003 determination assigning a single 10 
percent rating for tinnitus.  In essence, the RO concluded 
that there was no CUE in the March 2003 rating decision 
because Smith determined, in pertinent part, that 
entitlement to dual ratings for bilateral tinnitus may be 
possible only in those claims for separate ratings that are 
not final and were filed prior to June 13, 2003, when the 
explicit provision that multiple compensable tinnitus 
ratings or a rating higher than 10 percent could not be 
assigned became effective.  In this case, as explained, the 
veteran did not initiate appeal of the March 2003 rating 
decision; he did not raise the issue of whether an 
evaluation higher than the single 10 percent assigned in 
that decision is warranted until June 2005, after the June 
13, 2003 revision became effective.         

VA appealed the April 2005 Smith decision to the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) and 
stayed the adjudication of tinnitus cases affected by Smith.  
In Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to VA interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which permits 
only a single 10 percent rating for tinnitus, whether 
unilateral or bilateral.  Subsequently, VA lifted its stay 
of adjudication of pending tinnitus rating cases.  

CUE is essentially failure to apply correct statutory or 
regulatory provisions to correct and relevant facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE 
is a very specific and rare kind of error.  It is the kind 
of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Moreover, merely 
to aver that CUE occurred is insufficient.  Fugo, 6 Vet. 
App. at 43.  A CUE claim must specify the bases for CUE; 
mere disagreement with how the facts were weighed and 
evaluated "can never rise to the stringent definition of 
CUE."  Fugo, 6 Vet. App. at 44.  A CUE analysis is limited 
to a review of the evidence of record as of the issuance of 
the challenged decision.  Pierce v. Principi, 240 F.3d 1348 
(Fed. Cir. 2001).

The facts concerning the veteran's tinnitus as of the March 
2003 rating decision are not in dispute.  As discussed 
above, there was no provision in the VA rating schedule, or 
Diagnostic Code 6260 specifically, at that time authorizing 
any compensable rating higher than 10 percent or permitting 
more than a single compensable rating for tinnitus.  The 
Code did not distinguish between tinnitus in a single ear or 
bilateral tinnitus; it provided for only a 10 percent rating 
for recurrent tinnitus.  

In instances such as this, where the law is dispositive, and 
considering controlling law in effect as of the March 2003 
rating decision, there is nothing to compel a conclusion 
from which reasonable minds could differ, that a rating 
higher than 10 percent, or multiple compensable ratings, 
were permitted as of March 2003.  Because there was no 
undebatable error of fact or law that would have manifestly 
changed the outcome, the veteran's claim that it was error 
not to assign separate compensable ratings in the March 2003 
rating decision does not amount to a valid CUE claim.

II.  Duties to Notify and Assist

Generally, VA has an obligation to notify claimants what 
information or evidence is needed to substantiate a claim 
when a claimant files a complete or substantially complete 
application for VA benefits, as well as a duty to assist 
claimants by making reasonable efforts to obtain pertinent 
evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Such notice is to be provided prior to the 
initial unfavorable rating decision on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

Given the nature of a claim to revise a final (2003) rating 
decision based upon CUE, VA has no duty to notify the 
veteran of evidence required to substantiate his CUE claim 
or to assist him in evidentiary development, as a CUE 
determination is based upon the record as it stood when the 
decision claimed to have been in error was issued.  See Cook 
v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002) (holding, 
in order to constitute CUE, the alleged error must have been 
outcome-determinative and based upon the evidence of record 
at the time of the original decision); Livesay v. Principi, 
15 Vet. App. 165, 178-179 (2001) (en banc) (holding that 
duties to notify and assist are inapplicable to allegations 
of CUE in a prior Board decision); Parker v. Principi, 15 
Vet. App. 407, 412 (2002) (such duties are inapplicable to 
allegations of CUE in a prior RO rating decision).


ORDER

There was no CUE in the March 2003 rating decision to the 
extent that it did not assign separate compensable ratings 
for bilateral tinnitus, for each ear. 




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


